Citation Nr: 0936853	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-18 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for tinea 
pedis.

5.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides, and as secondary to 
service connected diabetes mellitus.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
October 1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased rating for diabetes mellitus, peripheral neuropathy 
of the lower extremities, and tinea pedis, as well as service 
connection for hypertension and entitlement to a TDIU.  
Timely appeals were noted from that decision.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on October 13, 2007.  A 
copy of the hearing transcript has been associated with the 
file.




FINDINGS OF FACT

1.   Diabetes mellitus is not manifested by a requirement of 
insulin, a restricted diet, and regulation of activities; 
there are no episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization shown in the record.  The 
Veteran sees his diabetic care provider every 4 to 6 months.  

2.  Peripheral neuropathy of the right lower extremity is 
manifested by symptoms resulting in less than moderate 
incomplete paralysis of the sciatic nerve. 

3.  Peripheral neuropathy of the left lower extremity is 
manifested by symptoms resulting in less than moderate 
incomplete paralysis of the sciatic nerve. 

4.  Tinea pedis affects less than 20 percent of the entire 
body or exposed areas, and does not require intermittent 
systemic therapy; there are no objective findings of 
disfigurement, scarring, or functional impairment.  

5.  A preponderance of the evidence is against a finding that 
hypertension is related to service or to a service-connected 
disorder.  

6.  The Veteran reportedly completed high school and was last 
employed in approximately 1984, with experience as a 
mechanic.  In addition to diabetes mellitus, peripheral 
neuropathy of the lower extremities and tinea pedis, he is 
service-connected for peripheral neuropathy of the upper 
extremities, tinnitus, hearing loss and erectile dysfunction.  
The combined evaluation is 60 percent.   

7.  The Veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2008). 

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the  right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the  left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for a disability evaluation in excess of 10 
percent for tinea pedis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.118, Diagnostic Code 7806 (2008).

5.  Hypertension was not incurred or aggravated in service, 
may not be presumed to have been incurred therein, and is not 
proximately due to or the result of a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 
3.311, 3.316 (2008).

6.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.15, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2007 and June 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the Veteran's claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The 
Veteran was notified of the way initial disability ratings 
and effective dates are established.  The June 2008 letter 
notified the Veteran of the Diagnostic Codes applicable his 
claim, and advised him that he may submit evidence of the 
impact of his service connected disabilities on his 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008), 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims for an increased rating.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for hypertension 
because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of hypertension, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of hypertension in 
service and the first suggestion of pertinent disability many 
years after active duty, relating hypertension to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R.       § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).   

Moreover, the evidence of record demonstrates that the 
Veteran is not entitled to a TDIU because his service-
connected disabilities are not the sole cause of the 
Veteran's unemployability.  Therefore, an examination would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such 


adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

The duties to notify and assist have been met.

Service Connection for Hypertension

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

a.  Presumptive Service Connection 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the 


record reflects that the Veteran served in the Republic of 
Vietnam during the relevant time period.  Therefore, he is 
presumed to have been exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999). Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Hypertension is not among the diseases found to have a 
scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam era 
is a cause of the diseases.  See 72 Fed. Reg. 32395-32407 
(2007).  Thus, it may not be presumed that the Veteran's 
hypertension is linked to herbicide exposure.  

Service connection will also be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   
However, there is no evidence indicating that the Veteran's 
hypertension manifested to a compensable degree within the 
relevant time period.  The medical evidence of record shows 
that the Veteran's blood pressure readings were normal until 
approximately 1999.  The Veteran was diagnosed with 
hypertension in 2002, over 30 years after his discharge.  
Thus, the presumption is not for application.

b.  Direct Service Connection

The Veteran's service treatment records have been reviewed.  
The Veteran's blood pressure reading at service entry was 
110/80.  On his Report of Medical History, he denied a 
history of high blood pressure.  

In March 1968, prior to receiving dental treatment, the 
Veteran reported that he had had high blood pressure.  He 
gave no further explanation.  In June 1968, the Veteran 
complained of "shortness of breath for 2 years."  There was 
no further comment, and no diagnosis was rendered.  A 
clinical note dated November 1968 shows that the Veteran's 
blood pressure was 98/72.  

Upon separation in September 1969, the Veteran's blood 
pressure was 125/65 sitting, 120/60 recumbent (lying down), 
and 125/60 standing.  On his Report of Medical History, the 
Veteran denied high blood pressure or cardiovascular 
disorders.  

Post-service treatment records show that the Veteran's blood 
pressure in July 1997 was 103/70.  In November 1998, blood 
pressure was normal at 120/82 and 127/80.  In March 1999, two 
separate readings were 130/86 and 126/86.  In April 1999, 
blood pressure was 132/90.  In January 2000, blood pressure 
was 138/88.  The Veteran's blood pressure readings continued 
to rise until March 2002, when the Veteran was first 
diagnosed with hypertension.  None of the Veteran's treatment 


providers have linked his disorder to service, nor has the 
Veteran pointed to an event in service that is indicative of 
hypertension.  

On review, the Board finds that service connection on a 
direct basis for hypertension is not warranted.  Service 
treatment records are negative for hypertension.  Although 
the Veteran indicated in March 1968 that he had once had high 
blood pressure, all of his in-service blood pressure readings 
were normal or low.  Moreover, the Veteran denied having high 
blood pressure during his September 1969 separation 
examination.  

Although the Veteran complained of shortness of breath in 
June 1968, there was no diagnosis made or treatment rendered.  
The single complaint does not appear to indicate the 
development of a chronic cardiovascular disorder, 
particularly when hypertension and other cardiovascular 
disorders were not found upon separation from service.  

Post-service treatment records show that the Veteran's blood 
pressure was normal until approximately 1999, 30 years after 
the Veteran's discharge.  He received a diagnosis of 
hypertension in 2002.  He has not provided any lay evidence 
regarding continuity of symptomatology since service.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hypertension is directly related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

c.  Secondary Service Connection

The Veteran has also contended that his hypertension is the 
result of his service-connected diabetes mellitus.

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).   

Review of the record shows that the Veteran's hypertension 
was diagnosed in March 2002.  His diabetes was diagnosed in 
September 2002.  Service connection for diabetes was granted 
in April 2003.

The Veteran received VA diabetes examinations in February 
2003, March 2004, and April 2007.  Although the VA examiners 
identified all of the complications of the Veteran's 
diabetes, such as peripheral neuropathy and erectile 
dysfunction, none of them linked hypertension to the 
disorder.  Moreover, none of the clinicians who have treated 
the Veteran have linked his hypertension to diabetes.  

On review, the Board finds that service connection for 
hypertension as secondary to diabetes mellitus is not 
warranted.  Although the disorders manifested at roughly the 
same time, none of the VA examiners or treating physicians 
have linked his hypertension to diabetes mellitus.  The 
Veteran has received three VA examinations for his diabetes, 
and hypertension, though noted, has not been identified as a 
complication by any of those examiners.  

The Board acknowledges the Veteran's belief that his 
hypertension is causally related to his service connected 
disorder.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hypertension is causally related 
to his diabetes mellitus.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A.  § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Increased Rating - Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Diabetes Mellitus

Service connection for diabetes mellitus was granted in a 
rating decision dated April 2003, and a disability rating of 
20 percent was assigned under DC 7913.  In December 2003, the 
Veteran filed a claim for an increased rating for diabetes 
mellitus.

According to the applicable rating criteria, evidence that 
diabetes mellitus requires insulin and a restricted diet or 
an oral hypoglycemic agent and restricted diet warrants the 
grant of a 20 percent rating.  The next higher evaluation of 
40 percent necessitates evidence of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating 
requires evidence of insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would be not compensable if 
separately evaluated.  The highest evaluation allowable, 100 
percent, necessitates evidence of the need for more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 
 
In the present case, the Veteran contends that the 
symptomatology associated with his service-connected diabetes 
mellitus is more severe than that which is reflected by the 
currently assigned 20 percent rating for this disorder.  The 
Veteran's assertions regarding his service-connected diabetic 
pathology involve matters capable of lay observation, and are 
deemed to be competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Such descriptions must, however, be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.

During the appeals period, the Veteran has been afforded 
several VA examinations.  At a February 2003 VA examination, 
no history of ketoacidosis or hypoglycemic reactions were 
noted.  There was also no restricted diet or activities.  The 
Veteran saw his diabetes care provider every 3 months.

On VA examination in March 2004, there was again no history 
of ketoacidosis or hypoglycemia.  The Veteran did follow a 
restricted diet, but reported no restriction of activities 
due to his diabetes.  He visited his diabetic care provider 
every 3 to 6 months.  He was treated with an oral 
hypoglycemic agent.    

At an April 2007 VA examination, the Veteran continued to 
report no ketoacidosis or hypoglycemia.  He visited his 
diabetic care provider every 4 to 6 months.  He followed a 
restricted diet with no restriction of activities.

Although the Veteran has a restricted diet as a result of his 
service-connected diabetes, at no time has he been instructed 
to limit his activities due to that disorder.  Thus, the next 
higher rating of 40 percent for the Veteran's service-
connected diabetes mellitus is not warranted.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected diabetes presents an exceptional 
or unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The evidence of record shows that the Veteran's diabetic 
symptomatology has remained relatively constant in degree of 
debility over the entire time period covered by this appeal.  
Therefore, the assignment of staged ratings would not be 
necessary.  See Hart, supra.  

In sum, the preponderance of the credible evidence 
demonstrates that the Veteran's diabetes does not warrant a 
rating in excess of 20 percent.  As the preponderance of the 
evidence is against the Veteran's increased rating claim, the 
benefit-of- the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 
(1990).
 
Peripheral Neuropathy of the Right and Left Lower Extremities

Service connection for peripheral neuropathy of the right and 
left lower extremities was granted in a rating decision dated 
April 2003.  Disability ratings of 10 percent were assigned 
for each lower extremity.  In December 2003, the Veteran 
filed a claim for an increased rating for peripheral 
neuropathy of the right and left lower extremities.

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  

Words such as "mild," "moderate," "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6. 

When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a.  The term "incomplete paralysis" indicates impairment 
of function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  

Evidence relevant to the severity of the Veteran's increased 
rating claims for diabetic peripheral neuropathy include a 
February 2003 VA peripheral nerves examination.  The Veteran 
rated his pain as an 8 out of a 10, with increased pain and 
burning at night.  There was decreased sensation of both 
feet, characterized by the examiner as neuralgia.  

The Veteran received a second VA examination in March 2004.  
He reported burning pain, tingling and numbness, which was 
worse with prolonged standing.  The examiner noted 
paresthesias/dysthesias in a characteristic stocking/glove 
distribution.  The Veteran complained of a decreased ability 
to participate in occupational, social, and recreational 
activities.  There was no wasting or atrophy observed, nor 
were involuntary movements or fasciculations.  There was no 
swelling or inflammation, nor were nodules or masses 
observed.  The examiner noted no tenderness to palpation of 
the lower extremities.  There was no limitation of motion 
upon testing.  There was evidence of decreased sensation, 
both tactile and vibratory, of the toes and feet.  Gait, 
posture, balance and reflexes were all normal.  

In a January 2006 clinical note, the Veteran reported that he 
had increased pain in the left lower extremity, radiating 
upward to the navel, with swollen veins.

On VA examination in April 2007, the Veteran reported 
intermittent tingling, numbness, and burning, with shooting 
pains in the lower extremities at night.  There was no 
interference with his daily activities.  There was no wasting 
observed, but the examiner did note a lack of hair on the 
lower extremities.  Reflexes were normal.  Sensation was 
normal to monofilament and pinprick.  There were no affected 
joints.

On VA examination in December 2007, the Veteran reported 
"pain with a loss of ability to ambulate."  There was no 
reported effect on daily activities.  Motor examination was 
normal with no atrophy.  The diagnosis was "mild" 
peripheral neuropathy.

A clinical note dated May 2009 made reference to increased 
pain in the feet, but it is unclear whether the referenced 
pain was due to peripheral neuropathy.

On review of all evidence of record, the Board finds that an 
evaluation in excess of 10 percent is not warranted for 
peripheral neuropathy of the lower extremities.  In this 
regard, the evidence shows no more than mild symptomatology 
associated with the Veteran's neuropathy.  The Veteran does 
have some decreased sensation in the bilateral lower 
extremities with pain, tingling and numbness.  However, none 
of the VA examiners have found any restriction on the 
Veteran's activities consistent with a "moderate incomplete 
paralysis" of the sciatic nerve.  No atrophy or wasting has 
been observed.  The Veteran does not employ assistive devices 
to walk.  There is no limitation of motion of the joints, nor 
is there swelling or inflammation.  Reflexes are normal.  

Based on the evidence of record, the Veteran's symptomatology 
associated with his peripheral neuropathy does not rise to 
the level of moderate incomplete paralysis; nor is such 
finding more nearly approximated.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The 
evidence of record does not demonstrate that the Veteran's 
service-connected peripheral neuropathy presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board also notes that the evidence of record shows that 
the Veteran's neuropathic symptoms of the lower extremities 
have remained relatively constant in degree of debility over 
the entire time period covered by this appeal.  Therefore, 
the assignment of staged ratings would not be necessary.  See 
Hart, supra.  

In sum, the preponderance of the credible evidence 
demonstrates that the Veteran's peripheral neuropathy does 
not warrant a rating in excess of 10 percent for each lower 
extremity.  As the preponderance of the evidence is against 
the Veteran's increased rating claims, the benefit-of- the-
doubt doctrine does not apply; therefore, such claims must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Tinea pedis 

Tinea pedis has been in receipt of a 10 percent rating 
effective from the grant of service connection in October 
2002.  In December 2003, the Veteran filed a claim for an 
increased rating for tinea pedis.  

Tinea pedis may be rated for disfigurement of the head, face 
or neck, for scarring or dermatitis, dependent on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2008).  

Since tinea pedis does not result in disfigurement of the 
head, face, or neck, the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800, are not applicable.  There is no 
evidence of significant scarring, so the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7801 to 7805 are 
inapplicable.  

Diagnostic Code 7806 provides a 10 percent rating for 
dermatitis, when at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of an exposed area is affected, and; no more than 
topical therapy required during the past 12 month period.  A 
30 percent rating shall be assigned where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve month period.  The highest rating of 60 percent is 
assigned when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during a twelve 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  

More recent changes to the rating criteria for evaluation of 
scars are applicable only to claims received by VA on or 
after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 
2008)), and, hence, are inapplicable in this case.

On VA examination in March 2004, the Veteran reported 
symptoms including itching and exfoliation in a moccasin 
distribution, as well as fissuring between the toes.  There 
were no pustules or papules noted.  The examiner found that 
the affected area constituted 9 percent of the total body.  

Subsequent VA outpatient treatment reports reflect only 
sporadic treatment for skin problems with the feet.  In May 
2004, a VA clinician noted "chronic pruritic rash of the 
feet and legs ...darkened skin with maculopapules" and 
"distinct maculopapules of the legs."  In May 2009, the 
Veteran complained of pain in the feet related to peripheral 
neuropathy.  At no time has the Veteran exhibited more than 
mild symptoms related to his tinea pedis.  

In this case, the Veteran's seborrheic dermatitis of the 
scalp and face affects less than 20 percent of the entire 
body surface and does not affect exposed areas; it does not 
require intermittent systemic therapy (corticosteroids or 
other immunosuppressive drugs).  His symptoms do not meet or 
approximate the criteria for a disability rating in excess of 
10 percent under the applicable rating criteria for skin 
disabilities.  

There is no showing that tinea pedis has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the award of a 
disability rating in excess of 10 percent for tinea pedis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

TDIU

The Veteran is also seeking a TDIU.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340.  If the total rating is based 
on a disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.  In evaluating total disability, full consideration 
must be given to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effects of combinations of 
disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the Veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the Veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is currently in effect for 
diabetes mellitus, type 2 (20%); peripheral neuropathy of the 
right lower extremity (10%); peripheral neuropathy of the 
left lower extremity (10%); peripheral neuropathy of the left 
upper extremity (10%); peripheral neuropathy of the right 
lower extremity (10%); tinea pedis (10%); tinnitus (10%); 
erectile dysfunction (0%); and hearing loss (0%), for a 
combined evaluation of 60 percent, effective September 24, 
2007.  Special monthly compensation on account of loss of use 
of a creative organ is also established, effective June 15, 
2004.  Based on the above, the Veteran does not meet the 
schedular criteria for an award of TDIU, as set forth under 
38 C.F.R. § 4.16(a).

Notwithstanding, it is the policy of the VA, however, that 
all Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b). Thus, if a Veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the Veteran's service-connected conditions.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

For the Veteran to prevail on his TDIU benefits claim, it is 
necessary that the record reflect some factor which takes his 
case outside the norm of other such Veterans.  38 C.F.R. §§ 
4.1, 4.15.  The sole fact that the Veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the Veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  See Van Hoose, supra.

The Veteran has reported that he completed high school and 
has experience as a mechanic.  According to the Veteran's 
hearing testimony, he last worked some time during the early 
to mid 1980s.  

The Veteran has often pointed to symptoms related to claimed 
post-traumatic stress disorder (PTSD) and anxiety as reasons 
for his inability to work.  By way of example, the Veteran 
testified in October 2007 that he could no longer work due a 
nervous breakdown.  However, the Veteran is not service-
connected for any mental disorder.  In a statement dated 
December 2003, the Veteran indicated that he could not work 
due to his service-connected diabetes mellitus and peripheral 
neuropathy.  However, none of the VA examiners who have 
evaluated the Veteran's diabetes and peripheral neuropathy 
throughout the appeal period have found that the Veteran's 
service connected disorders restrict his activities in any 
way.  The Veteran has been observed to have a normal gait and 
posture.  Range of motion testing of the joints of the lower 
extremities has been normal.  There is no suggestion in the 
record that his auditory disability, erectile dysfunction, or 
skin disorder either by themselves or in combination with 
other service-connected disabilities cause a significant 
employment handicap.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board concludes that the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities alone render him unable to secure and to follow 
a substantially gainful occupation.  The evidence does not 
suggest that this case presents an exceptional or unusual 
disability picture such that the Veteran is unable to secure 
and follow substantially gainful employment due to service-
connected disabilities, or otherwise render a schedular 
rating impractical.  There is no basis for referral of this 
case to the Director of the Compensation and Pension Service 
for extraschedular consideration, and the claim for a TDIU 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).




ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for tinea 
pedis is denied.

Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides and as secondary to 
service connected diabetes mellitus, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


